

115 HR 1250 IH: Combating Terrorist Recruitment Act of 2017
U.S. House of Representatives
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1250IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2017Mr. Fleischmann introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require the Secretary of Homeland Security to use the testimonials of former violent extremists
			 or their associates in order to counter terrorist recruitment, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Combating Terrorist Recruitment Act of 2017. 2.Directive (a)In generalThe Secretary of Homeland Security shall incorporate, to the extent practicable, into Department of Homeland Security efforts to combat terrorist recruitment and communications the public testimonials of former violent extremists or their associates, including friends and family. Such efforts may include the following:
 (1)Counter-messaging of foreign terrorist organization communications and narratives. (2)Related community engagement and public education efforts.
 (b)CoordinationThe Secretary of Homeland Security shall coordinate the efforts described in subsection (a) with the heads of other Federal departments and agencies, as appropriate, and, to the extent practicable, engage nongovernmental and international partners in the identification and use of testimonials described in such subsection.
 (c)Rule of constructionNothing in this Act may be construed to require the Secretary of Homeland Security to collect testimonials directly from former violent extremists or their associates, including friends and family.
			